(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Poe cuanto, el único señalamiento es:
‘'Que la Corte de Distrito de San Juan cometió manifiesto error al con-ceder sólo una indemnización de seiscientos dólares, a pesar de haber dado por probadas todas las alegaciones de la demanda, siendo dicha indemnización ri-dicula y contraria a las propias conclusiones del juzgador de la corte de distrito y a la evidencia ofrecida por el actor y admitida y reconocida como cierta por dicho tribunal.”
Por cuanto, si bien no carece de todo mérito el argumento del apelante relativo al razonamiento de la corte de distrito en su pri--mera resolución del caso y opinión, y examinada la prueba a la luz de su opinión, de la opinión subsiguiente al resolver una moción sobre reconsideración y del alegato del apelante, ésta parece justa, razonable y suficiente para cubrir los daños actuales sufridos por el demandante, no siendo motivo bastante para justificar una revoca-ción cualquier incongruencia técnica entre la sentencia y alguno u otro de los hechos que el juez de distrito en términos generales dió por probados;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en mayo 10, 1935.
El Juez Asociado Sr. Córdova Dávila no intervino.